DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 06/03/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 01/12/2022.  The information disclosed therein was considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Hebig et al (US201700117034). 

Regarding claim 20, Hebig discloses a memory cell, comprising: a storage element configured to store one bit of data(FIG 5A; [0030]  array of memory cells arranged into rows and columns e.g., 516 and 514 storage unit 502.1); a logic gate configured to receive a signal from the storage element and a select signal(FIG 5A; [0031] 520 receiving signal from 502.1 and select signal ast_en0); a capacitor configured to receive an output signal from the logic gate at a first terminal(FIG 5A; 420 receiving an output from 520 first terminal), wherein the capacitor is configured for connection to a bit line via a second terminal (FIG 5A; second terminal of 420 configured for connection using connected to node 554 wherein  554 line is connected to e.g., BL0).

Allowable Subject Matter
Claims 1-19 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Chung et al (US20190392896 FIG 5c2 discloses storage device 512 connected to logic unit 540 and capacitor 535 connected to bit line BL0). 
Hokenmaier et al (US10360971 FIG 10 discloses 1-bit storage REG connected to logic unit N). 
	Knag et al (US20190102359 FIG 4; discloses logic unit Xo connected to storage unit Woo). 
	Beer et al (US6737695 FIG 1, Zimmer et al (US8861290 FIG 2A) & Park et al (US9734910 FIG 12).
	Asenov et al (US9324392 FIG 6; discloses logic units 550, 552 and 554 receiving an WA_EN signal and outputting data to capacitor 555 connected to bit line). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827